972 F.2d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerald C. CUNNINGHAM, Plaintiff-Appellant,v.William MADDOX, et al., Defendants-Appellees.
No. 90-16005.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Jerald C. Cunningham appeals pro se the district court's dismissal of his complaint prior to service and with prejudice.   The court concluded that Cunningham's claims were time-barred.   We have carefully reviewed the record.   We affirm the court's judgment for the reasons stated in its memorandum decision and order.


3
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4, the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3